          Case 1:20-cv-04902-PGG Document 19
                                          18 Filed 01/12/21
                                                   01/11/21 Page 1 of 1




Elizabeth Dunn
Assistant General Counsel, Litigation
ViacomCBS Law Department
51 West 52 Street
New York, New York 10019-6188
O: 212.975.2083
Elizabeth.Dunn@cbs.com

January 11, 2021

VIA ECF

The Honorable Paul G. Gardephe                                   January 12, 2021
United States District Judge
Southern District of New York
40 Foley Square, Room 2204
New York, NY 10007

Re:     Christopher Peterson v. CBS Studios Inc., Case No. 1:20-cv-4902 (PGG)

Dear Judge Gardephe:

My office represents Defendant CBS Studios Inc. in the above-referenced action that alleges
copyright infringement concerning a photograph of a model.

Pursuant to Your Honor’s Order requiring the parties to discuss settlement and file a joint letter
regarding the status of settlement negotiations on or before January 11, 2021 (Dkt. No. 17), the
parties write to report that though they have not yet reached a settlement, they are continuing to
engage in settlement discussions and respectfully request an additional thirty days to further their
efforts to resolve this matter amicably.

Sincerely,

Plaintiff by:                                        Defendant by:

/s/ James H. Freeman                                 /s/ Elizabeth Dunn
James H. Freeman                                     Naomi B. Waltman
Liebowitz Law Firm, PLLC                             Andrew K. Nieh
11 Sunrise Plaza, Suite 305                          Elizabeth Dunn
Valley Stream, NY 11580                              51 W. 52nd Street
(516) 233-1660                                       New York, NY 10019
JF@LiebowitzLawFirm.com                              Telephone: (212) 975-2083
                                                     Elizabeth.Dunn@cbs.com

cc:     All counsel of record via ECF
